DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, claiming Foreign Priority to Japanese Patent Application No. 2020-007394.

Specification
The disclosure is objected to because of the following informality: Within the Summary of the Invention section of the Specification, Applicant discloses “A first aspect of the present invention relates to a solid-state battery including: a positive electrolyte layer…” (underline added by Examiner for emphasis, pg. 2 of Specification). Examiner believes the Applicant intended to refer to a positive electrode layer instead of electrolyte. Examiner notes the “positive electrolyte layer” phrase on page 2 is the only instance of a “positive electrolyte layer” mention throughout Specification, while all other references are to a “positive electrode layer” in the Detailed Description of the Invention, Examples, and Explanation of Reference Numerals sections of the Specification. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality:  Claim 1 recites the limitation "A solid-state battery comprising a positive electrolyte layer..." (underline added by Examiner for emphasis). Using the reasoning stated above in the Specification objection, Examiner believes the limitation is intending to refer to a positive electrode layer instead of electrolyte, and Claim 1 has been examined under the Examiner’s interpretation of the intended phrasing for this office action. Appropriate correction is required.

Claim Interpretation
Claims 2-4 and 7-9 use the language “in the range of” to describe values appropriate for a limitation for each claim. Examiner interprets “in the range of” to be synonymous with “between and including,” and Claims 2-4 and 7-9 have been examined under the Examiner’s interpretation of the language for this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claims 1-2, 4, 6, 8, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kamaya, et al., WO 2019151376 A1. 
Regarding Claim 1, Kamaya et al. discloses a solid-state battery (Fig. 1 and examples) comprising a positive electrode layer (20); a negative electrode layer (30); and a solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer (40), wherein the negative electrode layer contains a first aluminum layer contacting the solid-electrolyte layer (31), and an aluminum-lithium alloy layer (33).
Regarding Claim 2, Kamaya discloses all of the limitations as set forth above, wherein X in a compositional ratio LixAl1-x of lithium and aluminum in the negative electrode layer is 0.38, 0.44 and 0.5 (see Examples 2-4), or 0.35 to 0.5 (p. 4), both of which fall within the claimed range of 0.1 to 0.5 (this is consistent with applicant’s use of compositional ratio as disclosed in Table 1, where the Comparative Example, which is the disclosure of Kamaya, is able to achieve the claimed results).
Regarding Claims 4 and 8, Kamaya discloses all of the limitations as set forth above, wherein a film thickness of the negative electrode layer is in the range of 10 to 400 μm (p.4).
Regarding Claims 6, 13, and 15, Kamaya discloses all of the limitations as set forth above, wherein the solid electrolyte layer is a sulfide-based solid electrolyte material (p.5).

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamaya, et al., WO 2019151376 A1 as applied to Claims 1-16 above.
Regarding Claims 3 and 7, Kamaya discloses all the limitations as set forth above. Kamaya does not disclose wherein the negative electrode layer has a ratio I220/I110 of reflection intensity I220 of LiAl relative to reflection intensity I110 of Al in X-ray diffraction measurement using CuKα radiation in a surface on a side of the solid electrolyte layer in the range of 0.1 to 10. 
However, Kamaya discloses examples where an aluminum plate and a lithium plate were superimposed so that the content of lithium was 38 mol % (Example 2).
Instant specification, Table 1, suggests that, for this mol ratio, a ratio I220/I110 of reflection intensity I220 of LiAl relative to reflection intensity I110 of Al in X-ray diffraction measurement using CuKα radiation in a surface on a side of the solid electrolyte layer is 0.08, which falls within the claimed range given the significant figures.
In the even that this also depends on the thickness of the plates in addition to the mol %, Kamaya teaches that the thickness may be 10 to 400 µm, which overlaps with the instant disclosure, and it would have been obvious to one of ordinary skill in the art to have the Li foil have a thickness of 80 µm and the Al foil have a thickness of 100 µm, as this would have been the selection of suitable prior art thicknesses.
Additionally, Kamaya teaches a molar ratio of lithium to aluminum, Li:Al, in the anode electrode layer may be 30:70 to 80:20, or 35:65 to 50:50, and it would have been obvious to one of ordinary skill in the art to select portions of the prior art range of compositions and thicknesses that provide the prior art examples in instant specification that correspond to the claimed range (e.g. Li0.32Al0.68 with the Li foil having a thickness of 80 µm and the Al foil having a thickness of 100 µm). 
Regarding Claim 9, Kamaya discloses all of the limitations as set forth above, wherein a film thickness of the negative electrode layer is in the range of 10 to 400 μm (p. 4).
Regarding Claim 14, Kamaya discloses all of the limitations as set forth above, wherein the solid electrolyte layer is a sulfide-based solid electrolyte material (p. 5).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al., US 20210091408 A1.
Regarding Claim 1, Li et al. discloses a solid-state battery comprising a positive electrode layer (Fig. 1, 14 and 13); a negative electrode layer (16, 15, and 11); and a solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer (12), wherein the negative electrode layer contains a first aluminum layer contacting the solid-electrolyte layer (16), and an aluminum-lithium alloy layer (not shown in Fig. 1 but can be present, [0026]).

    PNG
    media_image1.png
    406
    535
    media_image1.png
    Greyscale

Li et al., US 20210091408 A1, Fig. 1
Li discloses the first aluminum layer contacting the solid-electrolyte layer comprises a layer that contains a metal M capable of being alloyed with lithium, and is disposed between a lithium layer (15) and the solid electrolyte layer (12, [0039]). Li continues to disclose the metal M capable of being alloyed with lithium includes at least one kind of metal selected from the group consisting of manganese, gold, aluminum, and tin ([0039]), thus creating an aluminum layer (16) within the negative electrode.
Li discloses that although a negative electrode layer is not shown in Fig. 1, there may be a negative electrode layer between the negative electrode current collector (11) and the solid electrolyte layer (12). Furthermore, as long as the negative electrode layer is between the negative electrode current collector (11) and the solid electrolyte layer (12), the negative electrode layer may be present in at least any of the position between the negative electrode current collector (11) and the Li storage layer (15), the position between the Li storage layer (15) and the metal M layer (16), and the position between the metal M layer (16) and the solid electrolyte layer (12), [0026]). This layer not shown in Fig. 1, for the purpose of this application, would be the aluminum-lithium alloy layer of the instant claims. Additionally, Li discloses the negative electrode layer contains a negative electrode active material ([0047]) and elaborates with examples of the negative electrode active material include metallic lithium and lithium alloys, specifically disclosing examples of the lithium alloys include lithium-aluminum ([0048]), which then establishes a lithium-aluminum layer that can be present on the layered negative electrode disclosed by Li, or alternatively, metallic lithium, which may react with aluminum to form a Li-M alloy layer ([0048]). 
Additionally, regarding Claim 6, Li discloses all limitations as set forth above. Li discloses a solid-state battery wherein the solid electrolyte layer consists of a sulfide-based solid electrolyte material (Li2S—P2S5-based material, [0112]).

Claim Rejections - 35 USC § 103
Claims 2-4, 7-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 20210091408 A1 as applied to Claim 1 above.
Regarding Claim 2, Li discloses all limitations as set forth above. Li discloses the negative electrode current collector is a material that is not alloyed with lithium, such a copper or nickel ([0028]), and therefore shows the only concentration of lithium and aluminum in the negative electrode is within the metal M layer (further referenced in this office action as “the aluminum layer”) and the Al-Li negative electrode layer. 
 Li discloses the proportion of the lithium element in a Li-Al alloy layer after the initial charge may be 30 at % or higher and 99.8 at % or lower ([0044]), which allows for both lithium and aluminum to comprise a negative electrode layer in the range of Li0.3Al0.7 to Li0.998Al0.02. In the event that there is a Li-Al negative electrode layer, this suggests that the resulting stoichiometry would be similar.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have selected X in a compositional ratio LixAl1-x of the lithium and aluminum in the negative electrode layer be in the claimed range of 0.1 to 0.5, as overlapping ranges are evidence of obviousness, and it would have been obvious to select the portion of the prior art range corresponding to the claimed range. See MPEP §2144.05.  
Regarding Claim 4, Li discloses all limitations as set forth above. Li discloses film thicknesses of the negative electrode layer has a thickness of 30 nm to 5 µm ([0049]), and a thickness of the metal layer M may be 30 nm or more and 33 µm or less, and gives specific examples of 30 nm (Example 6, [0120]) to 30 µm (Example 4, [0118]).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a film thickness of the negative electrode layer be in the range of 10 to 400 µm, as overlapping ranges are evidence of obviousness, and it would have been obvious to select the portion of the prior art range corresponding to the claimed range. See MPEP §2144.05. 
Additionally, Li discloses experimental data that show the thicker the metal M layer within the negative electrode layer, the more the charge/discharge efficiency will also increase ([0138]). Li concludes that it is preferable for the metal M layer to be thick, as long as the energy density is not influenced ([0138]). As the metal M layer is included in the negative electrode thickness measurement, a thicker metal M layer would therefore result in an increased overall thickness of the negative electrode.
At the time of the effective filing date for the present invention, using the disclosure from Li, a person of ordinary skill in the art would have optimized the negative electrode layer to be thick enough to offer benefit of an increased charge/discharge efficiency, but not too thick as to affect the energy density of the battery.
Regarding Claims 3 and 7, Li discloses all limitations as set forth above. Li is limited by not disclosing the negative electrode layer has a ratio I220/I110 of reflection intensity I220 of LiAl relative to reflection intensity I110  of Al in X-ray diffraction measurement using CuKα radiation in a surface on a side of the solid electrolyte layer in the range of 0.1 to 10.
However, Li discloses lithium and aluminum to comprise a negative electrode layer in the range of Li0.3Al0.7 to Li0.998Al0.02 ([0044]).
Instant specification, Table 1, suggests that, for several mole ratios falling within the prior art range, a ratio I220/I110 of reflection intensity I220 of LiAl relative to reflection intensity I110 of Al in X-ray diffraction measurement using CuKα radiation in a surface on a side of the solid electrolyte layer is 0.08, which falls within the claimed range given the significant figures, even in the case where a metal layer is disposed over lithium, which is taught by Li, as aluminum would react with underlying lithium.
Therefore, it would have been obvious to one of ordinary skill in the art to select portions of the prior art range of compositions, which result from the relative thicknesses of a metal layer M and a metallic lithium negative electrode layer that provide the prior art examples in instant specification that correspond to the claimed range (e.g. Li0.32Al0.68). 
Regarding Claims 8 and 9, Li discloses all limitations as set forth above. The additional features are obvious for the same reasoning set forth in the rejection of Claim 4, above.
Additionally, regarding Claims 13-15, Li discloses all limitations as set forth above. Li discloses a solid-state battery wherein the solid electrolyte layer consists of a sulfide-based solid electrolyte material (Li2S—P2S5-based material, [0112]).

Claims 5, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaya, et al., WO 2019151376 A1, as applied to Claims 1-4 above, and further in view of Chu et al., US 20010041294 A1 and Nimon et al., US 20020182508 A1.

Regarding Claims 5 and 10-12, Li discloses all limitations as set forth above. Kamaya is limited by not disclosing a second aluminum layer, wherein the aluminum-lithium alloy layer is disposed to be interposed between the first aluminum layer and the second aluminum layer. 
Chu et al. discloses a negative electrode comprising a current collector with a wetting layer applied to the current collector, and a lithium layer atop the wetting layer (Fig. 2, [0033]). Chu discloses a wetting layer may be suitable when the current collector is made from a material that does not allow lithium to plate evenly. Chu discloses lithium tends to plate on current collectors such as copper in discontinuous patches. To address this problem, Chu discloses a wetting layer may be applied on the current collector to reduce the surface energy at the interface of the plated lithium and the current collector ([0031]), offering an improvement in battery efficiency. Additionally, Chu discloses aluminum as a suitable wetting layer to be applied to the current collector ([0033, 0039, 0042]). In the negative electrode of Chu, this aluminum wetting layer is located between the current collector and the lithium layer.
At the time of the effective filing date for the present invention, having known the benefit of including a wetting layer to the current collector as taught by Chu, a person of ordinary skill in the art would have constructed the current collector and aluminum wetting layer of Chu as a base for the remainder of the negative electrode assembly of Kamaya, to produce a solid-state battery negative electrode with an aluminum-lithium alloy layer disposed to be interposed between the first aluminum layer and the second aluminum layer. Should the electrode combination of Chu and Kamaya not be sufficient, the following alternate combination is also applicable.
Nimon et al. disclose a negative electrode comprising a lithium foil (Fig. 2, 102) with an aluminum foil layer (104) atop the lithium, wherein an Al-Li alloy layer is formed when the two foil layers are pressed together (106). At the time of the effective filing date for the present invention, having known the benefit of including a wetting layer to the current collector as taught by Chu, a person of ordinary skill in the art would have constructed the current collector and aluminum wetting layer of Chu as a base for the remainder of the negative electrode assembly of Nimon, to produce a solid-state battery negative electrode with an aluminum-lithium alloy layer disposed to be interposed between the first aluminum layer and the second aluminum layer.
Additionally, regarding Claim 16, Kamaya discloses all of the limitations as set forth above, wherein the solid electrolyte layer is a sulfide-based solid electrolyte material (p. 5).

Claims 5, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 20210091408 A1 as applied to Claims 1-4 above, and further in view of Chu et al., US 20010041294 A1 and Nimon et al., US 20020182508 A1.
Regarding Claims 5 and 10-12, Li discloses all limitations as set forth above. Li is limited by not disclosing a second aluminum layer, wherein the aluminum-lithium alloy layer is disposed to be interposed between the first aluminum layer and the second aluminum layer. 
Chu et al. discloses a negative electrode comprising a current collector with a wetting layer applied to the current collector, and a lithium layer atop the wetting layer (Fig. 2, [0033]). Chu discloses a wetting layer may be suitable when the current collector is made from a material that does not allow lithium to plate evenly. Chu discloses lithium tends to plate on current collectors such as copper in discontinuous patches. To address this problem, Chu discloses a wetting layer may be applied on the current collector to reduce the surface energy at the interface of the plated lithium and the current collector ([0031]), offering an improvement in battery efficiency. Additionally, Chu discloses aluminum as a suitable wetting layer to be applied to the current collector ([0033, 0039, 0042]). In the negative electrode of Chu, this aluminum wetting layer is located between the current collector and the lithium layer.
At the time of the effective filing date for the present invention, having known the benefit of including a wetting layer to the current collector as taught by Chu, a person of ordinary skill in the art would have constructed the current collector and aluminum wetting layer of Chu as a base for the remainder of the negative electrode assembly of Li, to produce a solid-state battery negative electrode with an aluminum-lithium alloy layer disposed to be interposed between the first aluminum layer and the second aluminum layer. Should the electrode combination of Chu and Li not be sufficient, the following alternate combination is also applicable.
Nimon et al. disclose a negative electrode comprising a lithium foil (Fig. 2, 102) with an aluminum foil layer (104) atop the lithium, wherein an Al-Li alloy layer is formed when the two foil layers are pressed together (106). At the time of the effective filing date for the present invention, having known the benefit of including a wetting layer to the current collector as taught by Chu, a person of ordinary skill in the art would have constructed the current collector and aluminum wetting layer of Chu as a base for the remainder of the negative electrode assembly of Nimon, to produce a solid-state battery negative electrode with an aluminum-lithium alloy layer disposed to be interposed between the first aluminum layer and the second aluminum layer.
Additionally, regarding Claim 16, Li discloses all limitations as set forth above. Li discloses a solid-state battery wherein the solid electrolyte layer consists of a sulfide-based solid electrolyte material (Li2S—P2S5-based material, [0112]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-9, and 13-15 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 8-11 of copending Application No. 16/965,014 (US 20210104774 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1 of the instant application has all limitations met by Claim 1 of US 20210104774 A1, with the prior art reciting “A solid-state battery comprising a cathode electrode layer, an anode electrode layer and a solid electrolyte layer disposed between the cathode electrode layer and the anode electrode layer, wherein the anode electrode layer comprises an aluminum layer in contact with the solid electrolyte layer, a lithium layer and an aluminum-lithium alloy layer disposed between the aluminum layer and the lithium layer”. Examiner notes the prior art recites an additional lithium layer (“a lithium layer”) within the anode electrode, which is not excluded by the claims in the instant application.
Claim 2 of the instant application has all limitations met by Claim 3 of US 20210104774 A1, with the prior art reciting “The solid-state battery according to claim 1, wherein a molar ratio of lithium to aluminum, Li:Al, in the anode electrode layer is 30:70 to 80:20”.
Claims 3 and 7 of the instant application has all limitations met by Claim 8 of US 20210104774 A1, as the prior art thicknesses and compositions can result in this feature.
Claim 4 of the instant application has all limitations met by Claim 2 of US 20210104774 A1, with the prior art reciting “The solid-state battery according to claim 1, wherein a film thickness of the anode electrode layer is 10 to 400 μm”.
Claim 6 of the instant application have all limitations met by Claim 4 of US 20210104774 A1, with the prior art reciting “The solid-state battery according to Claim 1, wherein the solid electrolyte layer is a sulfide-based solid electrolyte material.”
Claims 8 and 9 of the instant application have all limitations met by Claim 8 of US 20210104774 A1, with the prior art reciting “wherein a film thickness of the anode electrode layer is 10 to 400 μm, wherein a molar ratio of lithium to aluminum, Li:Al, in the anode electrode layer is 30:70 to 80:20.”
Claims 13-16 of the instant application has all limitations met by Claim 11 of US 20210104774 A1, with the prior art reciting “The solid-state battery according to claim 1, wherein a film thickness of the anode electrode layer is 10 to 400 μm, wherein a molar ratio of lithium to aluminum, Li:Al, in the anode electrode layer is 30:70 to 80:20, wherein the solid electrolyte layer is a sulfide-based solid electrolyte material.” 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schaefer, US 3981743A.
Schaefer teaches a method for preparing a negative electrode, comprising the steps of forming a sandwich comprised of sheets of lithium and aluminum, such that lithium is disposed between the aluminum layers of the sandwich. Schaefer discloses applying pressure to the Al-Li-Al sandwich to cause the lithium and aluminum to chemically react to form a lithium-aluminum alloy. This is similar to how the negative electrode layer 30 of the instant specification is formed, although it is unclear whether or not un-alloyed aluminum exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721